16-2362
     Li v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 826 146
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of October, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HUI LI,
14                    Petitioner,
15
16                    v.                                             16-2362
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Wei Gu, Albertson, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Derek C. Julius,
27                                       Assistant Director; W. Daniel Shieh,
28                                       Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Hui Li, a native and citizen of the People’s

6    Republic of China, seeks review of a June 10, 2016, decision

7    of the BIA affirming a June 10, 2015, decision of an Immigration

8    Judge (“IJ”) denying Li’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Hui Li, No. A205 826 146 (B.I.A. June 10, 2016),

11   aff’g No. A205 826 146 (Immig. Ct. N.Y. City June 10, 2015).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we review both the

15   IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).    The applicable standards of review are well

18   established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)(per curiam).

20   “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on . . . the consistency between the applicant’s


                                      2
 1   . . . written and oral statements . . . , the internal consistency

 2   of each such statement, [and] the consistency of such statements

 3   with other evidence of record . . . without regard to whether

 4   an inconsistency, inaccuracy, or falsehood goes to the heart

 5   of the applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see

 6   Xiu Xia Lin, 534 F.3d at 163-64.     Substantial evidence supports

 7   the agency’s determination that Li was not credible as to his

 8   claim that the Chinese government detained and beat him for

 9   protesting the expropriation of his family’s land without just

10   compensation.

11        The agency reasonably relied on the inconsistency between

12   Li’s statement at an asylum interview that he was detained for

13   1 week and his hearing testimony that he was detained for 18

14   days.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin,

15   534 F.3d at 165-67.   The agency did not err in finding the record

16   of Li’s asylum interview reliable because it included a

17   typewritten transcript of the interview and reflected that Li

18   understood the interpreter and was asked questions designed to

19   elicit details of his claim.     See Diallo v. Gonzales, 445 F.3d

20   624, 632 (2d Cir. 2006) (providing that “asylum interviews do

21   not call for special scrutiny, as airport interviews do,” and

22   finding reliable for credibility purposes an interview record


                                      3
1    that “contain[ed] a meaningful, clear, and reliable summary of

2    the statements made by [petitioner]” (internal quotation marks

3    and citation omitted)); Ming Zhang v. Holder, 585 F.3d 715,

4    721-22 (2d Cir. 2009) (recognizing that interview record “bears

5    hallmarks of accuracy and reliability” when it contains “a

6    verbatim account or transcript[,] . . . was conducted in a manner

7    designed to elicit the details of an asylum claim[,] . . . and

8    . . . contains no indication that the alien was reluctant to

9    reveal information or did not understand English or the

10   translations provided by the interpreter.” (internal quotation

11   marks and citations omitted)).      Furthermore, the interview

12   record does not support Li’s argument that his statement may

13   have been inaccurately recorded because he verified his answer

14   later in the interview.

15       The agency also reasonably relied on inconsistencies in

16   Li’s evidence regarding whether he had signed a land

17   expropriation agreement, which member of his family had

18   received compensation for his family’s land, and how soon after

19   being injured he received medical care.     See 8 U.S.C.

20   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-67 & n.3.

21   Li did not provide compelling explanations for these

22   inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d


                                    4
1    Cir. 2005) (“A petitioner must do more than offer a plausible

2    explanation for his inconsistent statements to secure relief;

3    he must demonstrate that a reasonable fact-finder would be

4    compelled to credit his testimony.” (internal quotation marks

5    omitted)).

6        In addition, the agency reasonably relied on Li's failure

7    to rehabilitate his credibility with reliable corroborating

8    evidence.    “An applicant’s failure to corroborate his or her

9    testimony may bear on credibility, because the absence of

10   corroboration in general makes an applicant unable to

11   rehabilitate testimony that has already been called into

12   question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

13   2007)(per curiam).   The agency did not err in affording limited

14   weight to unsworn letters from Li’s father, sister, and neighbor

15   in China, as they were interested witnesses.     See Y.C. v.

16   Holder, 741 F.3d 324, 334 (2d Cir. 2013).   The agency also did

17   not err in finding a bail notice and a land expropriation

18   agreement insufficient to rehabilitate Li’s inconsistent

19   statements: the notice and agreement, which were both generic

20   forms with Li’s personal information handwritten into the blank

21   spaces, were not authenticated by any means.     See Siewe v.

22   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“An IJ may, either


                                    5
1    expressly or impliedly, rely on falsus in uno to discredit

2    evidence that does not benefit from corroboration or

3    authentication independent of the petitioner’s own

4    credibility.”).

5        In light of the inconsistencies and lack of independent and

6    reliable corroboration, we concluded that the agency’s adverse

7    credibility    determination    is   supported   by   substantial

8    evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

9    F.3d at 167.   That determination is dispositive of Li’s claims

10   for asylum, withholding of removal, and CAT relief because all

11   three claims are based on the same factual predicate.    See Paul

12   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                                  FOR THE COURT:
16                                  Catherine O’Hagan Wolfe, Clerk




                                     6